Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported) May 19, 2009 QUADRA PROJECTS INC. (Exact name of registrant as specified in its chapter) NEVADA 000-53156 (State or other jurisdiction (Commission (IRS Employer of incorporation File Number) Identification No.) 6130 Elton Avenue, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 1-888-597-8899 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. ( ) Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ( ) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( ) Pre commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.240.14d-2(b)) ( ) Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ***** The registrant is amending Form 8K originally filed with the SEC on May 20, 2009 to amend Item 3.02 regarding Unregistered Sales of Equity Securities as follows. ***** INFORMATION TO BE INCLUDED IN THE REPORT As used in this current report, the terms we, us, our and the Company refer to Quadra Projects Inc. Item 1.01. Entry into a Material Definitive Agreement Acquisition of Subsidiary Effective May 14, 2009, the Company completed its acquisition of its subsidiary, Novel International Group Inc. ( Novel ). Novel was incorporated under the laws of Belize and prior to being acquired, had no prior operating history with no assets, liabilities or equity. Novel has an authorized capital of 50,000 common shares and has issued all 50,000 shares to the Company for consideration of $ 5,000. Quadra Energy Systems Inc. ( Energy Systems ), a Belize company is also a subsidiary of the Company. Energy Systems was acquired on April 30, 2009. Effective April 30, 2009, Energy Systems completed its acquisition of Energy Conversion and Waste Disposal Technology ( Acquired Technologies ) from Quadra Marketing Corp. under the Technology Purchase Agreement. The Agreement was an arms length transaction. Please refer to Exhibit 10.1. Consulting Agreement On April 30, 2009, Energy Systems entered into a consulting agreement with AMPSC Consulting Group LLC. ( AMPSC ) to perform consulting services relating to Acquired Technologies. Services shall include by not limited to marketing, arranging and organizing product demonstrations, acquiring customer and competitor intelligence, and submitting written approvals for sale of products, joint venture or the licensing of the System and other related matters designated by Energy Systems. The term of the engagement is from May 1, 2009 until April 30, 2019. AMPSC shall be entitled to commission of 10% of each sale and 10% of net financing proceeds received by Energy Systems through the efforts of AMPSC.
